Citation Nr: 9922916	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
pain.  

2.  Entitlement to service connection for low back pain.  

3.  Entitlement to service connection for cervical spine 
pain.  

4.  Propriety of the initial noncompensable disability 
evaluation for a residual scar from a right hand ganglion 
cyst excision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
March 1984 to February 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for bilateral ankle pain, low back pain, and 
cervical spine pain; and granted service connection for a 
residual scar from a right hand ganglion cyst excision, 
assigning a noncompensable evaluation, effective from October 
1996, the date of receipt of the claim for service connection 
for that disability.  The veteran testified at a personal 
hearing held at the RO before a hearing officer in July 1997.  

As the veteran has disagreed with the initial evaluation 
assigned for his service-connected right hand residual scar 
due to ganglion cyst excision, the Board has characterized 
that issue as involving the propriety of the assignment of 
the initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The issue involving the propriety of the 
assignment of the initial rating is addressed in the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
disorder manifested by bilateral ankle pain, and no competent 
medical evidence of a nexus between any current bilateral 
ankle pain and a disease or injury in service.  

2.  There is no competent medical evidence of a current 
disorder manifested by low back pain, and no competent 
medical evidence of a nexus between any current low back pain 
and a disease or injury in service.  

3.  There is no competent medical evidence of a current 
disorder manifested by cervical pain, and no competent 
medical evidence of a nexus between any such cervical pain 
and a disease or injury in service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral ankle pain 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for low back pain is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for cervical spine pain 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of well-grounded claims 
for service connection.  A well-grounded claim is not 
necessarily a claim that will ultimately be deemed allowable.  
It is a plausible claim, properly supported with evidence.  
See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.   
See Epps, 126 F.3d at 1468; see also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

A.  Bilateral Ankle Pain

The veteran's service medical records show that he was 
treated in April 1984 for possible Achilles tendinitis, in 
August 1991 for an ankle sprain, and in December 1991 for an 
ankle strain.  No specific injuries to his ankles are noted.  
His medical evaluation board examination report, dated in 
September 1993, notes a history of past ankle treatment, but 
no findings of any chronic ankle disorder or injury.  His 
subsequent service medical records do not contain reference 
to any complaints or symptomatology pertaining to the 
veteran's ankles.  

The report of the veteran's December 1996 VA examination 
notes his complaints of bilateral ankle soreness and pain 
with stiffness.  By history, the examiner noted that there 
was no definite injury to the veteran's ankles, but the 
veteran thought his ankle pain was due to strenuous exercise 
and running.  Medical examination found no ankle swelling.  
He had full range of motion of the ankles without significant 
pain.  X-rays taken of the veteran's ankles revealed no 
evidence of degenerative change or fracture.  The examiner 
diagnosed painful ankles, no disease found.  

During the veteran's July 1997 personal hearing, he related 
that he experiences bilateral ankle pain, which is the same 
pain he experienced while on active duty service.  His July 
1997 VA outpatient treatment record makes no mention of any 
ankle pain.  

In analyzing the claim for service connection for bilateral 
ankle disorder, the Board notes that, despite the veteran's 
complaints of bilateral ankle pain, there is no competent 
medical evidence of any current bilateral ankle disorder, 
i.e., underlying pathology, to account for those complaints 
of pain.  On medical examination, his ankles were normal.  In 
the absence of competent medical evidence of the claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, where 
there is no objective evidence of a current disability, 
service connection for nonspecific pathology, even if 
allegedly related to an alleged disorder, is not warranted.  
See Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Even 
accepting the veteran's current complaints of ankle pain as 
credible, there is no competent evidence of a nexus between 
such complaints and a disease or injury in service.

While the veteran may well believe that he currently has a 
bilateral ankle disorder that is associated with service, the 
Board would emphasize that it is the province of trained 
health care professionals to enter conclusions that require 
medical opinion such as the diagnosis of a disability, or an 
opinion as to the etiology of that disability.  As the 
veteran is a lay person without medical training or 
expertise, he is not competent to render an opinion on a 
medical matter (here, medical diagnosis and causation); 
hence, his contentions in this regard have no probative 
value.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

B.  Low Back Pain

In late 1993, during service, the veteran first began 
complaining of low back pain.  In November 1993, he described 
the pain as a shooting, throbbing sensation.  Medical 
examination assessed mechanical low back pain with spasms.  
Further examination conducted in December 1993 assessed 
questionable chronic low back pain with spasms.  However, no 
definitive chronic disorder was ever diagnosed.  The service 
medical records no not reflect in any way that the veteran 
sustained an injury or disease affecting his low back while 
he was on active duty service.  

Post-service, the veteran's December 1996 VA examination 
report notes complaints of back pain and stiffness.  On 
examination, there was no paravertebral atrophy or muscle 
spasm found in the lumbosacral spine area.  Range of motion 
testing revealed forward flexion to 95 degrees, extension to 
35 degrees, lateral flexion to 35 degrees, bilaterally, and 
rotation to 35 degrees.  Nowhere is there a medical opinion 
that these ranges of motion are other than normal, although 
the examiner noted that those ranges of motion at the 
extremes were accompanied by pain.  X-rays taken of the 
lumbosacral spine revealed no evidence of fracture, 
subluxation, or disc space narrowing.  The diagnosis included 
back pain, no disease found.  The examining physician noted 
he was unable to comment on DeLuca (functional loss of an 
anatomical area due to pain or weakness, see DeLuca v. Brown, 
8 Vet. App. 202, 206-7)) without pure speculation.  

During the veteran's July 1997 personal hearing, he related 
that he had injured his low back while stationed in Germany 
in 1988.  He claimed that he had dived into a pool and landed 
on the flat of his back on the water, which resulted in 
sustained soreness and stiffness in his back, for which he 
received treatment and was prescribed muscle relaxers.  The 
veteran's VA outpatient treatment record for July 1997 shows 
that he was being seen for complaints of low back pain.  No 
disorder was diagnosed and the diagnoses included chronic 
back pain.  

Although the veteran contends he injured his back in service, 
the Board would emphasize that his service medical records do 
contain reference to any back injuries, including any 
reference to a diving incident that allegedly occurred in 
1988.  In late 1993, he was seen for complaints of low back 
pain but, despite his subjective complaints of pain, no 
chronic back disorder was diagnosed to account for those 
complaints.  He was initially found to have mechanical low 
back pain with spasms.  Subsequently, he was assessed with 
questionable chronic low back pain with spasms.  Likewise, 
after he was separated from active duty service, medical 
examination has failed to find any current back disorder to 
account for the veteran's subjective complaints of low back 
pain.  Recent examination found no muscle atrophy or spasm in 
the back, and X-rays revealed a normal back free of any 
degenerative change or fracture.  Hence, there is no 
competent medical evidence that the veteran either had some 
underlying pathology in service to account for his complaints 
of low back pain or that he currently has any underlying 
pathology to account for his present complaints.  In the 
absence of competent medical evidence of a current 
disability, there can be no valid claim.  See Brammer, 3 Vet. 
App. at 225.  Without objective evidence of a current 
disability, service connection for nonspecific pathology, 
even if allegedly related to an alleged disorder, is not 
warranted.  See Evans, 12 Vet. App. at 31-32.  Furthermore, 
the veteran has not presented competent medical opinion 
linking any chronic low back disorder to service.  Even 
accepting as credible the veteran's assertions of an injury 
in service, and his current complaints of low back pain, 
there is no competent medical evidence of a nexus between 
such an injury and the veteran's current complaints. Further, 
for the reasons noted above, the veteran is not competent to 
either diagnose an in-service or current medical condition, 
or to establish a nexus between any alleged current symptoms 
and service.  See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. 
App. at 294-95.  A claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak, 2 
Vet. App. at 611.




C.  Cervical Spine Pain

The service medical records show that the veteran began 
complaining of neck pain in late 1993. On medical 
examination, there was full range of neck motion with 
tenderness in each direction.  There was no swelling, 
discoloration or muscle spasm.  However, nowhere in the 
service medical records is there notation that the veteran 
had a cervical spine disease or had sustained an injury to 
the cervical spine.  

The report of the veteran's December 1996 VA examination 
notes that there was no paravertebral atrophy or muscle spasm 
in the cervical spine area.  Ranges of motion of the cervical 
spine were forward flexion to 30 degrees, extension to 30 
degrees, lateral flexion to 35 degrees, bilaterally, and 
rotation to 50 degrees.  The examiner noted that all ranges 
of motion at the extremes were accompanied by pain but that 
he was unable comment on the DeLuca memo without pure 
speculation.  X-rays revealed no evidence of cervical 
fracture, subluxation, degenerative change, or disc space 
narrowing.  The examining physician diagnosed cervical spine 
pain, no disease found.  

During the veteran's July 1997 VA hearing, he testified that 
he received a blow to the head and twisted his neck playing 
football in 1990.  Since that time, he maintained that he 
experiences occasional soreness and stiffness at the base of 
his neck.  

The veteran's July 1997 VA outpatient treatment record shows 
that he was seen for complaints of pain at the base of his 
neck.  On examination, he had tenderness over both 
paracervical areas.  Both strength and sensation were "OK."  
Cervical spine X-ray results are noted as being "OK."  The 
diagnoses included chronic neck pain.  

The Board notes that, although the veteran was seen for 
subjective complaints of cervical pain while on active duty, 
there is no medical evidence of a chronic disorder while he 
was on active duty service to account for those complaints.  
Medical evaluation undertaken after his separation from 
active duty shows limitation of motion due to cervical pain; 
however, no current, chronic cervical spine disability has 
ever been diagnosed, or an underlying pathology identified, 
and linked to his active duty service to account for the 
veteran's subjective complaints of cervical pain.  In 
essence, there is no evidence he sustained a cervical spine 
injury and no competent medical evidence of an underlying 
cervical spine disorder, either in-service or post-service, 
and there is no competent medical opinion of a nexus between 
the veteran's complaints of neck pain and service.  In the 
absence of competent medical evidence of a claimed 
disability, there can be no valid claim.  See Brammer, 3 Vet. 
App. at 225.  Service connection for nonspecific pathology, 
even if allegedly related to an alleged disorder, is not 
warranted.  See Evans, 12 Vet. App at 31-32.  Even accepting 
as credible the veteran's assertions of an injury in service 
and current symptoms, there still is no medical evidence of a 
nexus between the current symptoms and the claimed in-service 
injury.  The veteran, as a lay person without medical 
training, is not competent to either diagnose an in-service 
or current condition, or to establish a nexus between any 
current symptoms and service.  See Jones, 7 Vet. App. at 137; 
Espiritu, 2 Vet. App. at 294-95.  A claim must be supported 
by evidence and sound medical principles, not just 
assertions.  See Tirpak, 2 Vet. App. at 611.  

D.  Conclusion

Under the circumstances, the Board finds that the veteran has 
not met his initial burden of submitting plausible claims for 
service connection for bilateral ankle pain, for low back 
pain, and for cervical spine pain; hence, the claims must be 
denied as not well grounded.  See 38 U.S.C.A. § 5107(a).  The 
Board notes that, in the absence of evidence of a well-
grounded claim, the VA is under no duty to assist the veteran 
in the development of the facts pertinent to the claim. See 
Epps, 126 F.3d at 1468, Grivois v. Brown, 6 Vet. App. 136, 
140 (1994).  Furthermore, the Board is not aware of the 
existence of any evidence, which, if obtained, would render 
any of the claims well grounded.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  

Although the RO may not have specifically denied all of the 
veteran's claims for service connection as not well grounded, 
"when the RO does not specifically address the question 
whether a claim is well grounded but rather proceeds to 
adjudicate on the merits, there is not prejudice to the 
veteran solely from the omission of the well-grounded 
analysis."  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Moreover, the May 1997 statement of the case advised the 
veteran of the legar requirement of submitting a well-
grounded claim.  As the veteran has been advised of the 
elements necessary to submit well-grounded claims for service 
connection for the claimed conditions, and the reasons why 
his current claims are inadequate, the duty to inform has 
been met.  See 38 C.F.R. § 5103(a); Robinette v., Brown, 8 
Vet. App. 69, 77-78 (1995).  


ORDER

In the absence of evidence a well-grounded claim, service 
connection for bilateral ankle pain is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for low back pain is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for cervical spine pain is denied.  


REMAND

Also before the Board is the question of the propriety of the 
initial noncompensable evaluation for a right hand residual 
scar due to the excision of a ganglion cyst.  The Board's 
review of the record reveals that additional development and 
adjudication of this issue is warranted.  

The veteran's service medical records show that in February 
1985 he underwent an excision of a large dorsal ganglion 
cyst, measuring 1.5 x 1 cm, located on his right hand between 
the index and thumb metacarpals (specifically, between the 
adductor pollucis and the lumbercal to the index finger) in 
the dorsal web space.  The operation report notes that an 
"S" shaped incision was made over the dorsum of the right 
hand between the thumb and index fingers in the web space.  
The subcutaneous tissue was dissected to isolate the dorsal 
branch of the radial nerve, which coursed over the dorsum of 
the cyst.  Muscle, which was thinly spread over the dorsum of 
the cyst, also was carefully dissected away.  The nerve was 
carefully dissected and retracted toward the thumb.  The 
ganglion was removed.  The stalk of the ganglion appeared to 
come off of the interval between the adductor pollucis and 
the lumbercal to the index finger.  The radial artery was 
noted to course very proximal to the stalk of the ganglion 
cyst and the ganglion cyst was amputated from its stalk at 
this point.  The wound was irrigated and skin closed.  
Postoperatively, the veteran did very well, had no 
complications, and was discharged from the hospital the 
following day.  In March 1985, follow-up noted the incision 
had healed and there was no infection, although the veteran 
complained of subjective numbness at the fourth and fifth 
digits.  The report of his September 1993 medical evaluation 
board physical examination noted a right hand scar.  
Information of record notes that the veteran is right-hand 
dominant.  

Pursuant to this appeal, the veteran underwent VA examination 
in December 1996.  The report of that examination notes he 
was complaining of right hand soreness and stiffness.  He 
also related that the scar was still a bit numb.  On 
examination of the right hand, there was a 1.5-inch surgical, 
linear scar in the web space near the second metacarpal.  The 
scar was numb to touch.  It was normal in color, non-
adherent, and non-depressed.  

During the veteran's July 1997 personal hearing, he testified 
that he experiences numbness in, and in the area of, the 
right hand scar.  He complained that the hand occasionally 
swelled.  He also related that, although he is right-handed, 
his right hand is weaker than his left hand, and that he has 
some difficulty holding things, such as a screwdriver, in his 
right hand, which was affecting his electrical and mechanical 
work on his job.  

The veteran currently has a noncompensable evaluation for the 
residual scar on his right hand due to the excision of the 
ganglion cyst, under Diagnostic Code 7805.  See 38 C.F.R. 
§ 4.118, for a scar resulting in limitation of function.  
While the December 1996 VA examination report noted the 
appearance of the right hand residual scar, but did not 
indicate whether, and to what extent, there was any 
functional impairment of the right hand associated with 
either the scar or the excision, itself.  

Under the circumstances, the Board finds that, after 
associating with the record all records of outstanding 
medical treatment, it is essential that the veteran undergo a 
comprehensive VA examination that takes into consideration 
all functional impairment (to include limitation of motion, 
nerve or muscle involvement, etc.) that is associated with 
the scar.  Specific findings as to whether there is 
functional loss of the hand due to pain, weakness, excess 
fatigability or incoordination should also be rendered.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).   

As the veteran's assertions suggest that evaluation of the 
disability as other than merely as a scar resulting in 
limitation of function (i.e., on the basis of muscle or nerve 
injury) may be appropriate, the RO should consider whether 
the veteran's condition has been appropriately characterized; 
evaluate the condition under all appropriate diagnostic 
codes; and include in its evaluation consideration of whether 
there is functional loss due to any of the factors noted 
above.  Consistent with the Fenderson decision, the RO also 
should consider whether "staged rating" of the disability 
is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment 
from all VA and non-VA sources identified 
by the veteran.  However, if any such 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The veteran should be afforded a VA 
examination of his right hand to 
determine the full nature and extent of 
his service-connected residuals of the 
excision of a ganglion cyst, to include 
whether there is any muscle or nerve 
injury.  It is imperative that the 
physician who is designated to examine 
the veteran review the evidence in his 
claims folder, including his service 
medical records, and a complete copy of 
this REMAND portion of the decision.  All 
tests, studies, and consultations deemed 
necessary should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
full description of the residual scar and 
offer opinion as to whether there is any 
functional impairment associated with the 
scar, or as a residual of the excision of 
the ganglion cyst, to include whether 
there is limitation of motion of the 
hand, or any muscle or nerve involvement.  
The examiner should also render specific 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and incoordination 
of the right hand associated with the 
ganglion cyst removal; and the extent of 
any functional loss associated with any 
such findings (to include with use or 
upon activity.  

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action taken is 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority, to include all 
appropriate diagnostic codes and 
regulations pertaining to functional loss 
due to factors not contemplated in the 
relevant diagnostic code(s) (see 
38 C.F.R. §§ 4.40, 4.45).  The RO also 
should consider whether "staged rating" 
is appropriate, consistent with the 
Fenderson decision, cited to above.  The 
RO should provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded the appropriate opportunity 
to submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and readjudication, and it is not the Board's 
intent to imply whether the benefit requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







